In an action to recover damages for personal injuries, etc., the plaintiffs appeal on the ground of inadequacy, and the defendant cross-appeals from a judgment of the Supreme Court, Suffolk County (Jones, J.), entered June 5, 1989, which, after a ruling awarding the plaintiffs judgment as a matter of law on the issue of liability, and upon a jury verdict as to damages, is in favor of the plaintiffs and against it in the principal sum of $6,000.
Ordered that the cross appeal is dismissed, without costs or disbursements, as abandoned; and it is further,
Ordered that upon review on the appeal, the judgment is affirmed, without costs or disbursements.
The amount of damages to be awarded for personal injuries is primarily a question of fact for the jury and should only be set aside where the award is inadequate or excessive (see, Senko v Fonda, 53 AD2d 638). An award will be deemed inadequate or excessive where it deviates materially from what would be reasonable compensation (see, CPLR 5501 [c]). We find that the jury’s award was not inadequate. Mangano, P. J., Kunzeman, Eiber and Balletta, JJ., concur.